 



Exhibit 10.1

 

Execution Version

 

October 1, 2020

 

Apollo Strategic Growth Capital
9 West 57th Street, 43rd Floor

New York, NY 10019 


Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Apollo Strategic Growth Capital, a Cayman Islands exempted company,
incorporated with limited liability (the “Company”), and Citigroup Global
Markets Inc., as representative (the “Representative”) of the several
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”) of
86,250,000 of the Company’s units (including up to 11,250,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
Class A ordinary share of the Company, par value $0.00005 per share (the
“Ordinary Shares”), and one-third (1/3) of one redeemable Warrant. Each whole
Warrant (each, a “Warrant”) entitles the holder thereof to purchase one Ordinary
Share at a price of $11.50 per share, subject to adjustment as described in the
Prospectus (as defined below). The Units will be sold in the Public Offering
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company has applied to have the Units
listed on the New York Stock Exchange. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

 

In order to induce the Company and the Representative, on behalf of the
Underwriters, to enter into the Underwriting Agreement and to proceed with the
Public Offering and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, APSG Sponsor, L.P., a Cayman
Islands limited partnership (the “Sponsor”), and each of the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each, an “Insider” and, collectively, the “Insiders”), hereby
severally (and not jointly and severally) agrees with the Company as follows:

 

1.                  The Sponsor and each Insider agrees that if the Company
seeks shareholder approval of a proposed Business Combination (as defined
below), then in connection with such proposed Business Combination, it, he or
she shall (i) vote any Shares (as defined below) owned by it, him or her in
favor of such proposed Business Combination and (ii) not redeem any Shares owned
by it, him or her in connection with such shareholder approval. If the Company
seeks to consummate a proposed Business Combination by engaging in a tender
offer, the Sponsor and each Insider agrees that it, he or she will not sell or
tender any Shares owned by it, him or her to the Company in connection
therewith.

 





 

 

2.                  The Sponsor and each Insider hereby agrees that in the event
that the Company fails to consummate a Business Combination within 24 months
from the closing of the Public Offering, or 27 months from the closing of the
Public Offering if the Company has executed a written letter of intent,
agreement in principle or definitive agreement for an initial Business
Combination within 24 months from the closing of the Public Offering but has not
completed the initial Business Combination within such 24-month period (the
“Completion Window”), or such later period approved by the Company’s
shareholders in accordance with the Company’s amended and restated memorandum
and articles of association, the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
ten business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Ordinary Shares sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account, less amounts
withdrawn to pay the Company’s taxes (“Permitted Withdrawals”) and less up to
$100,000 of interest to pay dissolution expenses, divided by the number of then
outstanding Offering Shares, which redemption will completely extinguish all
Public Shareholders’ rights as shareholders (including the right to receive
further liquidating distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining shareholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and the
requirements of other applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Company’s amended and restated memorandum and
articles of association that would modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within the Completion Window or with respect
to any other material provisions relating to shareholders’ rights or pre-initial
business combination acquisition, unless the Company provides its Public
Shareholders with the opportunity to redeem their Offering Shares upon approval
of any such amendment at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account, less Permitted Withdrawals, divided by
the number of then outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account as a result of any liquidation of the Company with respect to the
Founder Shares held by it, him or her. The Sponsor and each Insider hereby
further waives, with respect to any Ordinary Shares held by it, him or her, if
any, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor, the Insiders and their respective
affiliates shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within the time period set forth in the Company’s amended
and restated memorandum and articles of association or in connection with a
shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within the time period set forth in the
Company’s amended and restated memorandum and articles of association or with
respect to any other material provisions relating to shareholders’ rights or
pre-initial business combination activity).

 



2

 

 

3.                  During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Representative, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to any
Units, Ordinary Shares, Founder Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, Ordinary Shares owned by it, him or
her, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
Ordinary Shares, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii). Each of the Insiders and the
Sponsor acknowledges and agrees that, prior to the effective date of any release
or waiver, of the restrictions set forth in this paragraph 3 or paragraph 7
below, the Company shall announce the impending release or waiver by press
release through a major news service at least two business days before the
effective date of the release or waiver. Any such release or waiver granted
shall only be effective two business days after the publication date of such
press release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

4.                  In the event of the liquidation of the Trust Account, the
Sponsor (which for purposes of clarification shall not extend to any other
shareholders, members or managers of the Sponsor or any other Insider) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party (other than the Company’s independent accountants) for
services rendered or products sold to the Company or (ii) a prospective target
business with which the Company has entered into a letter of intent,
confidentiality or other similar agreement for a Business Combination (a
“Target”); provided, however, that such indemnification of the Company by the
Sponsor (x) shall apply only to the extent necessary to ensure that such claims
by a third party (other than the Company’s independent accountants) for services
rendered or products sold to the Company or a Target do not reduce the amount of
funds in the Trust Account to below the lesser of (i) $10.00 per Offering Share
or (ii) the actual amount per Offering Share held in the Trust Account as of the
date of the liquidation of the Trust Account, if less than $10.00 per Offering
Share is then held in the Trust Account due to reductions in the value of the
trust assets less Permitted Withdrawals, (y) shall not apply to any claims by a
third party (including a Target) that executed a waiver of any and all rights to
the monies held in the Trust Account (whether or not such waiver is enforceable)
and (z) shall not apply to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Sponsor shall have the right to defend
against any such claim with counsel of its choice reasonably satisfactory to the
Company if, within 15 days following written receipt of notice of the claim to
the Sponsor, the Sponsor notifies the Company in writing that it shall undertake
such defense. For the avoidance of doubt, none of the Company’s officers or
directors will indemnify the Company for claims by third parties, including,
without limitation, claims by vendors and prospective target businesses.

 



3

 

 

5.                  To the extent that the Underwriters do not exercise their
over-allotment option to purchase up to an additional 11,250,000 Units within 45
days from the date of the Prospectus (and as further described in the
Prospectus), the Sponsor agrees that it shall forfeit, at no cost, an aggregate
number of Founder Shares equal to the product of 2,812,500 multiplied by a
fraction, (i) the numerator of which is 11,250,000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 11,250,000. All references in this Letter
Agreement to shares of the Company being forfeited shall take effect as
surrenders for no consideration of such shares as a matter of Cayman Islands
law. The forfeiture will be adjusted to the extent that the over-allotment
option is not exercised in full by the Underwriters so that the Initial
Shareholders (as defined below) will own an aggregate of 20.0% of the Company’s
issued and outstanding Shares after the Public Offering. To the extent that the
size of the Public Offering is increased or decreased, the Company will effect a
capitalization or share repurchase, redemption or share split or other
appropriate mechanism, as applicable, immediately prior to the consummation of
the Public Offering in such amount as to maintain the ownership of the Shares of
the Initial Shareholders prior to the Public Offering at 20.0% of the Company’s
issued and outstanding Shares upon the consummation of the Public Offering. In
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 11,250,000 in the numerator and denominator of the
formula in the first sentence of this paragraph shall be changed to a number
equal to 15% of the number of Ordinary Shares included in the Units issued in
the Public Offering and (B) the reference to 2,812,500 in the formula set forth
in the immediately preceding sentence shall be adjusted to such number of
Founder Shares that the Sponsor would have to return to the Company in order to
hold (with all of the Initial Shareholders) an aggregate of 20.0% of the
Company’s issued and outstanding Shares after the Public Offering.

 

6.                  The Sponsor and each Insider hereby agrees and acknowledges
that: (i) the Underwriters and the Company would be irreparably injured in the
event of a breach by the Sponsor or an Insider of its, his or her obligations
under paragraphs 1, 2, 3, 4, 5, 7(a) and 7(b), as applicable, of this Letter
Agreement; (ii) monetary damages may not be an adequate remedy for such breach;
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.                  (a) Subject to the exceptions set forth herein, the Sponsor
and each Insider agrees that it, he or she shall not Transfer (as defined below)
any Founder Shares (or Ordinary Shares issuable upon conversion thereof) until
the earlier of (i) one year after the completion of the Company’s initial
Business Combination, (ii) subsequent to the initial Business Combination, (x)
if the last reported sale price of the Ordinary Shares equals or exceeds $12.00
per share (as adjusted for share splits, share dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date on which the Company completes a liquidation,
merger, share exchange, reorganization or other similar transaction that results
in all of the Company’s shareholders having the right to exchange their shares
for cash, securities or other property (the “Founder Shares Lock-up Period”).

 



4

 

 

(b)               Subject to the exceptions set forth herein, the Sponsor and
each Insider agrees that it, he or she shall not Transfer any Private Placement
Warrants (as defined below) or Ordinary Shares issued or issuable upon the
exercise of the Private Placement Warrants, until 30 days after the completion
of the Company’s initial Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

(c)               Notwithstanding the provisions set forth in paragraphs 3 and
7(a) and (b), Transfers of the Founder Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise or conversion of the
Private Placement Warrants or the Founder Shares and that are held by the
Sponsor, any Insider or any of their permitted transferees (that have complied
with this paragraph 7(c)), are permitted: (a) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any member of the Sponsor, or any affiliates of the Sponsor; (b) in
the case of an individual, transfers by gift to a member of one of the
individual’s immediate family, to a trust, the beneficiary of which is a member
of the individual’s immediate family or an affiliate of such person, or to a
charitable organization; (c) in the case of an individual, transfers by virtue
of laws of descent and distribution upon death of such person; (d) in the case
of an individual, transfers pursuant to a qualified domestic relations order;
(e) transfers by virtue of the laws of the Cayman Islands or the Sponsor’s
operating agreement upon dissolution of the Sponsor; (f) transfers by private
sales or transfers made in connection with the consummation of the Company’s
Business Combination at prices no greater than the price at which the securities
were originally purchased; (g) transfers in the event of the Company’s
liquidation prior to the completion of the Company’s initial Business
Combination; (h) in the event of the Company’s completion of a liquidation,
merger, share exchange, reorganization or other similar transaction which
results in all of the Company’s shareholders having the right to exchange their
Ordinary Shares for cash, securities or other property subsequent to the
completion of the Company’s initial Business Combination; and (i) to a nominee
or custodian of a person or entity to whom a disposition or transfer would be
permissible under clauses (a) through (h) above; provided, however, that in the
case of clauses (a) through (d), (f) and (i), these permitted transferees must
enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions herein and the other restrictions contained in this
Agreement (including provisions relating to voting, the Trust Account and
liquidating distributions).

 

8.                  The Sponsor and each Insider represents and warrants that
it, he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked. Each Insider’s
biographical information furnished to the Company (including any such
information included in the Prospectus) is true and accurate in all respects and
does not omit any material information with respect to such Insider’s
background. Each Insider’s questionnaire furnished to the Company is true and
accurate in all respects. The Sponsor and each Insider represents and warrants
that: it, he or she is not subject to or a respondent in any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

 



5

 

 

9.                  [Reserved.]

 

10.              The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or a director of the
Company.

 

11.              As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Shares” shall mean, collectively, the Ordinary Shares and the Founder Shares;
(iii) “Founder Shares” shall mean the 21,562,500 Class B Ordinary Shares of the
Company, par value $0.00005 per share (up to 2,812,500 of which are subject to
complete or partial forfeiture if the over-allotment option is not exercised by
the Underwriters), initially held by the Sponsor; (iv) “Initial Shareholders”
shall mean the Sponsor and any other holder of Founder Shares immediately prior
to the Public Offering; (v) “Private Placement Warrants” shall mean the warrants
to purchase 11,333,334 Ordinary Shares of the Company (or up to 12,833,334
Ordinary Shares if the Underwriters’ over-allotment option is exercised in full)
that the Sponsor has agreed to purchase for an aggregate purchase price of
approximately $17,000,000 in the aggregate (or $19,250,000 if the over-allotment
option is exercised in full), or $1.50 per warrant, in a private placement that
shall occur simultaneously with the consummation of the Public Offering; (vi)
“Public Shareholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; and (viii) “Transfer” shall mean the (a) sale or
assignment of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder with respect to,
any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

12.              This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 



6

 

 

13.              Except as otherwise provided herein, no party hereto may assign
either this Letter Agreement or any of its rights, interests, or obligations
hereunder without the prior written consent of the other parties. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee. This Letter Agreement shall be binding on the Sponsor and each Insider
and their respective successors, heirs and assigns and permitted transferees.

 

14.              Nothing in this Letter Agreement shall be construed to confer
upon, or give to, any person or entity other than the parties hereto any right,
remedy or claim under or by reason of this Letter Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

15.              This Letter Agreement may be executed in any number of original
or facsimile counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

16.              This Letter Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Letter Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17.              This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18.              Any notice, consent or request to be given in connection with
any of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

19.              This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods or (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by December 31,
2020; provided further that paragraph 4 of this Letter Agreement shall survive
such liquidation for a period of six (6) years.

 

[Signature Page follows]

 



7

 

  

  Sincerely,         APSG SPONSOR, L.P.         By: AP Caps II Holdings GP, LLC,
its general partner         By: Apollo Principal Holdings III, L.P., its
managing member         By: Apollo Principal Holdings III GP, Ltd., its general
partner             By: /s/ Laurie Medley     Name: Laurie D. Medley     Title:
Vice President

 

Acknowledged and Agreed:

 

APOLLO STRATEGIC GROWTH CAPITAL

 

By: /s/ James Crossen    Name:   James Crossen    Title:     Chief Financial
Officer  

  





 

 

  INSIDER:       By: /s/ James Crossen   Name: James Crossen

 





 

 

  INSIDER:       By: /s/ Mitch Garber   Name: Mitch Garber

 





 

 

  INSIDER:       By: /s/ Sanjay Patel   Name: Sanjay Patel

 





 

 

  INSIDER:       By: /s/ James H. Simmons III   Name: James H. Simmons III

 





 

 

  INSIDER:       By: /s/ Scott Kleinman   Name: Scott Kleinman

 





 

 

  INSIDER:       By: /s/ Jennifer Fleiss   Name: Jennifer Fleiss

  





 

 